     Case 1:19-cr-00011-AJT Document 22 Filed 01/15/19 Page 1 of 4 PageID# 54
                                                                                         i    L      i

                                                                                        JAN I 5 201S
                     IN THE UNITED STATES DISTRICT COURT FOR TI
                               EASTERN DISTRICT OF VIRGINIA                        CLEF.K, U.S. DlS'lHiCl COURT
                                                                                      ALEXANDRIA. VIRGINIA


                                         Alexandria Division


UNITED STATES OF AMERICA


                V.                                    No. 1:19-CR-11 (AJT)

DAMON LEE WOODS,


               Defendant.


                                     STATEMENT OF FACTS


        The United States and the Defendant, DAMON LEE WOODS (hereafter "WOODS"),

stipulate that the allegations in the criminal information and the following facts are true and correct,

and that had the matter gone to trial, the United States would have proven the following facts

beyond a reasonable doubt:

1.      From in and around December 2013, and continuing through in and around February 2018,

the defendant, DAMON LEE WOODS,within the Eastern District of Virginia and elsewhere, did

unlawfully, knowingly, and intentionally combine, conspire, confederate, and agree together with

other persons to imlawfully, knowingly, and intentionally, distribute 500 grams or more of a

mixture and substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance, in violation of Title 21, United States Code, Section 841(a)(1) and 846.

2.      During the course and in furtherance of the conspiracy, WOODS obtained quantities of

methamphetamine from sources of supply in Washington, D.C., New York, New York, Atlanta,

Georgia, and elsewhere, for further distribution in the Eastern District of Virginia and elsewhere.

WOODS worked in concert with other co-conspirators, including, but not limited to, Nathan

Griffin, Ryan Beda, William Brumbaugh,John Caudle,and others, to distribute methamphetamine
     Case 1:19-cr-00011-AJT Document 22 Filed 01/15/19 Page 2 of 4 PageID# 55




to customers within the Eastern District of Virginia and elsewhere. Many of these customers re

distributed the drug themselves.

3.      Specifically:

        a.     Beginning in 2014, WOODS partnered with Nathan Griffin,Ryan Beda,and others,

to obtain and distribute methamphetamine. WOODS provided Griffin and Beda with

methamphetamine that he obtained from a source ofsupply in Georgia. Griffin supplied WOODS

and Beda with methamphetamine that he obtained from sources ofsupply in California. WOODS

and Griffin supplied methamphetamine to Beda. All three distributed methamphetamine to

customers within the Eastern District of Virginia and elsewhere.

        b.     On or about July 28, 2015,in the District of Columbia, Nathan Griffin received a

Federal Express package containing approximately 884 grams of methamphetamine. The package

was mailed from one of Griffin's California-based sources ofsupply and transited through Dulles

International Airport before it was delivered. Dulles International Airport is located within the

Eastern District of Virginia.

        c.     Following Griffin's arrest in 2015, WOODS continued his methamphetamine

partnership with Beda and John Caudle. Beda supplied WOODS with methamphetamine that he

obtained from a source of supply in New York. WOODS also supplied Beda with

methamphetamine that he obtained from his sources ofsupply in Georgia and California.

        d.     On or about February 11, 2017, law enforcement seized approximately $15,500

from WOODS at Ronald Reagan International Airport, located within the Eastem District of

Virginia. Caudle and Beda provided WOODS with this money to purchase methamphetamine

from a source of supply in California.
     Case 1:19-cr-00011-AJT Document 22 Filed 01/15/19 Page 3 of 4 PageID# 56




4.      During the relevant period, WOODS was personally involved in the distribution of, or it

was foreseeable to him that his co-conspirators would distribute, at least 5 kilograms, but less than

15 kilograms, of methamphetamine.

5.      The acts described above were done willfully and knowingly and with the specific intent

to violate the law and not by accident, mistake, inadvertence, or other innocent reason. This

Statement of Fact does not contain each and every fact known to the defendant and to the United

States, and it is not intended to be a full enumeration of all the facts surrounding the defendant's

charges.

6.      The defendant waives any rights that the defendant may have under Fed. R. Civ. P. 11(f),

Fed. R. Evid. 410, the United States Constitution, and any federal statute or rule in objecting to the

admissibility of the Statement of Facts in any proceeding.

                                           Respectfully submitted,

                                           G. Zachary Terwilliger
                                           United States Attorney


Date: '          6
                                             mvid A. Peters
                                           Assistant United States Attorney
                                           Eastern District of Virginia
                                           United States Attorney's Office
                                           2100 Jamieson Avenue
                                           Alexandria, VA 22314
                                           Tel.:(703)-299-3835
                                           Fax: (703)299-3850
                                           david.peters@usdoj.gov
   Case 1:19-cr-00011-AJT Document 22 Filed 01/15/19 Page 4 of 4 PageID# 57




Defendant's Stipulation and Signature


         After consulting with my attorney, I hereby stipulate that the above Statement of Facts is

true and accurate and that, if the matter proceeded to trial, the United States would have proved

the same beyond a reasonable doubt.


Date: ^
                       D^bnLeiWoodi^
                       Defendant




Defense Counsel's Signature


       I am the attorney for Defendant in this case, Damon Lee Woods. I have carefully reviewed

the above Statement of Facts with him. To my knowledge, his decision to stipulate to these facts

is informed and voluntary.


Date:\
                         arrvA.
                       Gregory ftnierpEsq.
                       Counsel j Dr Efefendant
